Name: Commission Regulation (EEC) No 2770/92 of 23 September 1992 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/1924. 9 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2770/92 of 23 September 1992 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed :Having regard to the Treaty establishing the European Economic Community, Whereas, since a new sluice-gate price has not been fixed it is necessary to maintain, unchanged, the levies until 31 December 1 992 : Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1 249/89 (2), and in particular Articles 8 and 12 (1 ) thereof, Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611 /90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (3) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 1787/92 (4), for the period 1 July to 30 September 1992, they must be fixed anew for the period 1 October to 31 December 1992 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 April 1992 to 31 August 1992 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries Q, as last amended by Regulation (EEC) No 1 509/92 (8), and Council Regulation (EEC) No 715/90 (9) on the arran ­ gements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as amended by Regulation (EEC) No 297/91 (,0), special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 of the Council (% as last amended by Regulation (EEC) No 3906/87 (6), at 3 % ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ("), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas the value of the quantity of feed grain varies by less than 3 % from that used for the preceding quarter ; whereas therefore the sluice-gate prices should remain unchanged until 31 December 1992 ; (') OJ No L 282, 1 . 11 . 1975, p. 1 . O OJ No L 129, 11 . 5. 1989, p. 12. O OJ No L 370, 31 . 12. 1990 . (8) OJ No L 159, 12. 6. 1992, p. 1 . O OJ No L 84, 30 . 3. 1990, p . 85. ( 10) OJ No L 36, 8 . 2. 1991 , p . 9 . (") OJ No L 263, 19. 9 . 1991 , p. 1 . O OJ No L 152, 16. 6. 1990, p. 18 . (4) OJ No L 182, 2. 7. 1992, p . 51 . (Ã  OJ No L 282, 1 . 11 . 1975, p. 25. M OJ No L 370, 30. 12. 1987, p. 11 No L 280/20 24. 9 . 92Official Journal of the European Communities Whereas Council Regulation (EEC) No 518/92 ('), (EEC) No 519/92 (2) and (EEC) No 520/92 0 of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 564/92 (4) lays down detailed rules for applying the arrangements provided for in these agree ­ ments as regards pigmeat ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 October to 31 December 1992, the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 October 1992 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 56, 29. 2. 1992, p. 3. 0 OJ No L 56, 29. 2. 1992, p. 6. 0 OJ No L 56, 29. 2. 1992, p. 9 . (4) OJ No L 61 , 6 . 3 . 1992, p. 9 . 24. 9 . 92 Official Journal of the European Communities No L 280/21 ANNEX to the Commission Regulation of 23 September 1992 fixing the sluice-gate prices and levies . on pigmeat CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 71,76 48,67  0103 92 11 61,02 41,39  0103 92 19 71,76 48,67 (4)  0203 11 10 93,31 63,29 (4)  0203 12 11 135,30 91,77 (4)  0203 12 19 104,51 70,88 (4)  0203 19 11 104,51 70,88 (4)  0203 19 13 151,16 102,53 (4)  0203 19 15 81,18 55,06 (4)  0203 19 55 151,16 102,53 (4)  0203 19 59 151,16 1 02,53 (4)  0203 21 10 93,31 63,29 (4)  0203 22 11 135,30 91,77 (4)  0203 22 19 104,51 70,88 (4)  0203 29 11 104,51 70,88 (4)  0203 29 13 151,16 . 102,53 (])(4)  020329 15 81,18 55,06 (4)  0203 29 55 151,16 102,53 (') (4)  0203 29 59 151,16 102,53 (4)  0206 30 21 112,91 76,58 7 0206 30 31 82,11 55,69 4 0206 41 91 112,91 76,58 7 0206 49 91 82,11 55,69 4 0209 00 11 37,32 25,32  0209 00 19 41,06 27,85  0209 00 30 22,39 15,19  0210 11 11 135,30 91,77 (') (4)  0210 11 19 104,51 70,88 (4)  0210 11 31 263,13 178,47 (4)  0210 11 39 207,15 140,50 (4)  0210 12 11 81,18 55,06 0 (4)  0210 12 19 135,30 91,77 (4)  0210 19 10 119,44 81,01 (4)  0210 19 20 130,63 88,60 (4)  0210 19 30 104,51 70,88 (4)  0210 1940 151,16 102,53 (') (4)  0210 19 51 151,16 102,53 (4)  0210 19 59 151,16 102,53 (4)  0210 19 60 207,15 140,50 (4)  0210 19 70 260,33 1 76,57 (4)  0210 19 81 263,13 178,47 (4)  0210 19 89 263,13 178,47 (4)  0210 90 31 112,91 76,58  0210 90 39 82,11 55,69  1501 00 11 29,86 20,25 3 1501 00 19 29,86 20,25  1601 00 10 130,63 1 04,34 (2) 24 1601 00 91 219,28 185,05 (') (2) (4)  No L 280/22 Official Journal of the European Communities 24. 9. 92 CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GATT (%) 1 601 00 99 149,30 1 24,92 (') (2) (4)  1602 10 00 104,51 79,42 26 1602 20 90 121,30 123,59 25 1602 41 10 228,61 202,32 (4)  1602 42 10 191,29 1 57,74 (4)  1602 49 11 228,61 202,21 (4)  1602 49 13 191,29 175,53 (4)  1602 49 15 191,29 150,31 00  1602 49 1 9 125,97 106,12 (')(4)  1602 49 30 104,51 89,09 (4)  1602 49 50 62,52 56,50 (4)  1602 90 10 121,30 103,54 26 1602 90 51 125,97 101,72  1902 20 30 62,52 54,89  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (2) The levy on products originating in the ACP and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation . (3) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (4) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 564/92 have been presented, are subject to the levies set out in the Annex to that Regulation . NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.